Title: From John Adams to Harrison Gray Otis, 28 March 1823
From: Adams, John
To: Otis, Harrison Gray



Dear Sir.
Quincy March 28th. 1823.

Since my last letter to you fate, or fortune as Jefferson says, has thrown into my hands two Volumes of amusing Travels, entitled a Journal of a Tour and residence in Great Britain by a Native of France; who it seems has resided a quarter of a Century in America, by the name of Simond.—in page 247. of the first Vol I read as follows.—“Since 1801. The United States have had a philosophical administration; which saw commerce in some respects as I see it, but did more than I would do, - that is to say, it attempted to force the people to adopt its opinions, and, under pretence of seeming to trade a certain abstract freedom which nothing human can attain, sacrificed the real and substantial freedom it enjoyed, and its very existence. To have made, with the belligerent powers, such treaties as circumstances render practicable, leaving trade and traders to act as their prudence and judgment might suggest, would have been too simple and vulgar a policy. The American government was not contented with so passive a part; they had devised a system, and would establish it by experiments. The commerce of their own people is, therefore, just now, under the bell of the pneumatic machine. They pump out the air; and imagine, that, by means of some indirect channels, the atmosphere of English commerce will be exhausted at the same time; —whether that will be the effect, remains to be seen—Such is the opposition of interest and manners between the different sections of the United States, that the utmost forbearance and mutual toleration can alone maintain their union. When the question of the slavery of Negroes was before Congress twenty years ago, it gave rise to animated debates, in the course of which a Southern member (General Jackson) made use of the following argument: “There are,” he said, “in some of the states of the Union, particularly in Pennsylvania, a certain  sect who will not fight for their country,—will not pay taxes,—refuse to take an oath in cases prescribed by the laws, like other citizens:—What right have such men to enjoy the benefits of a civil association, to the maintenance and protection of which they decline contributing, and with the regulations of which they refuse to comply? We knew, however, that such men existed among you when we agreed to the Union, as you knew we had slaves. Allow us our negroes, and we will allow you your Quakers.” The gallery was at that moment principally filled by persons of that sect,—zealous abolitionists.—
The revolutionary war, which seperated the English colonies from England, created a strong partiality in favour of the French, to whom indeed they were in some degree indebted for their independence. The sentiment of gratitude, from which that partiality sprung, was just and honourable in itself; but, by an association, as absurd as it was natural, it has united, ever since, inseparably the idea of liberty with that of France in these republican heads: while England and despotism formed another association. The two great parties, which took, at the Union of the States in 1789, the names of federalists and antifederalists, sincere and pure as their objects might be, assumed the colours of two great rival powers; and there has been, undoubtedly ever since, a French and an English party. The Americans may say that England and France are for them mere abstract words watch-words, like St Denis and St George. But there is virtue in names; and it cannot be denied that one half of the inhabitants of the United States are in the habit of approving whatever France does, while the other does as much for England;—not exactly half, however, for the French party is much the most numerous. The other has on its side a decided majority of the Talents, the wealth, and the gentility of the country; from all appearances, I might say of the morality also, if I was not aware that much may be placed to the account of principles which is the effect of situation. A very remarkable circumstance is, that most of the veterans who bore arms against England during the revolution, are now of the party I call English. Washington himself, that model of patriots, whom all parties unite, since his death, in considering as eminently pure and wise, was openly denounced by the French party during his life—It is now nine years since the reins of the United States Government fell from the weak hands of the last federalists who can ever have any chance of holding them till a seperation takes place. The universality of suffrage secures a decided preponderancy to St Denis; and all candidates for power, from the highest to the lowest, must bow to him, and never to St George. The American government has done so accordingly since 1801. Either from choice, or from the necessity of pleasing the multitude, its measures have been directed by a visible partiality in favour of St Denis.
Les saints Anglois ont dans le caractere
Je ne sais quoi de dur et d’insulaire;
On tient toujours un peu de son pays;
En vain notre âme est dans le paradis;
Tout n’est pas pur, et l’accent de province
Ne se perd point meme a la cour du prince.
It is therefore natural, that St. George should feel some irritation, and we see him accordingly obstinately bent on points  of form, rather than of substance; acting from ill temper and pride, rather than on sound principles of policy. St. Denis, who observes all this, blows up the coals between the two angry governments, who appear to me to be doing exactly what he would wish, and to enter, of themselves, into his views, of which, however, he makes no secret: Viz. to destroy maritime commerce, which, he cannot enjoy, and to deprive St. George of what is universally considered as the great foundation of his power. If England did not interdict the French ports to America, France herself would done so. There seemed, therefore, to be no necessity for the former to take upon herself the odium of the measure. England may very probably begin to see, in the growing commerce of America, the foundation of a great naval power, to which her obnoxious restrictions might be intended as a check. This danger, however, appears to me far distant. Rich and populous as the united states are destined to be, in an extraordinary degree, there power will never be in any proportion. The American States are bound not united, by the federal government,—bound like different sets of horses to the same car, one before, and the other behind. The charioteer, who is placed between them, is without either whip or reins, and can only reason with his horses, and call to them; at his voice they never fail to exert their strength in opposite directions,—sometimes it is one side which gets the better—sometimes the other; but it is easy to perceive that the car cannot proceed very far. Should it happen to be at last torn asunder, one set of horses and a pair of wheels drawing one way, and another the contrary way, there might indeed be something more effectual done; but, either bound together, or at liberty, the United States will ever feel an aversion to taxes; they will not have a sufficient number of destitute individuals to fill the ranks of their army, or to man their navy, or a government strong enough to make the people fight and pay. Every new generation there, comes into life to enjoy it,—to increase and multiply, in peace and obscurity, in abundance and security, and have, at the call of nature alone, a life of content, undisturbed by either raptures or torments, exposed to few sacrifices, as well as spent without much glory.”—
Is it in time for me my dear Sir, to write, or say something upon the closing years of the last Century, and the commencing years of the present—hard after mature deliberation, I can find no gentleman remaining alive, to whom I can with so much propriety address myself as to you—I wish to give you no more trouble than you are willing to take. “Mr—Simond by the weak hands of the last federalists” I presume means me, and with great truth, and propriety—To illustrate which I will add one more figure to his, and mine. Poor John Adams was chained by the head and arms, to six full blooded bay Horses drawing to the South; And by six others chained to his legs drawing to the North, the Postillion whipping and spurring both ways. Poor John was weak enough to be sure to be drawn to pieces.—In your letter you are pleased to say that my Character is the property of the public, and so it is, but in what money scales it will be weighed by posterity I know not. If it is to be estimated by the newspapers, pamphlets, and ponderous volumes of those times, it will be found to be of less value than the meanest drug in an Apothecary’s Shop. The Characters, of Silas Deane or Benedict Arnold, of Aaron Burr, & Alexander Hamilton, of Alexander Callender, and Thomas Paine—So are the characters of James Otis, John Hancock, Samuel Adams, Elbridge Gerry, and General James Warren. These are all the property of the public.  And which of them all has been best treated by our sagacious, and virtuous fellow Citizens. I will write you again very soon, in the mean / time, I am Sir, your sincere friend / and humble Servant 
John Adams